Citation Nr: 0029005	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for limitation of 
motion of the cervical spine, currently rated as 10 percent 
disabling, on appeal from the original grant of benefits.

2.  Entitlement to an increased rating for neck and shoulder 
nerve damage, with residual neuropathy of the left upper 
extremity (minor), currently rtated as 20percent disabling, 
on appeal from the original grant of benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from May 1986 to April 1995.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional offices (RO) in 
Boston, Massachusetts and St. Petersburg, Florida.  A rating 
decision in July 1995 by the Boston RO granted service 
connection for nerve damage to neck and the left shoulder, 
status post residuals of C1-C2 surgery, evaluated as 20 
percent disabling from April 2, 1995.  The case was remanded 
by the Board in March 2000.

In the remand, the Board noted that the appellant had raised 
the issue of a separate evaluation based on limitation of 
motion of the cervical spine.  By rating decision of the St. 
Petersburg RO in April 2000, the veteran was assigned a 
separate 10 percent rating under Diagnostic Code 5290 for 
cervical spine limitation of motion, status post C1-C2 
surgery, from April 2, 1995.  This rating action also 
continued the 20 percent rating for neck and shoulder nerve 
damage, with residual neuropathy of the left upper extremity 
(minor), under Diagnostic Code 8510.  


FINDINGS OF FACT

1.  Prior to September 1998, the veteran's neck and shoulder 
nerve damage resulted in moderate incomplete paralysis of the 
upper radicular group, minor arm.  

2.  From September 1998, the veteran's neck and shoulder 
nerve damage resulted in mild incomplete paralysis of the 
upper radicular group, minor arm



CONCLUSION OF LAW

1.  Prior to September 1998, the criteria for rating of 30 
percent for neck and shoulder nerve damage of the left upper 
extremity (minor) have been met.  38 U.S.C.A. §§ 1155, 5107 
(1991); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (1999).

2.  From September 1998, the criteria for rating in excess of 
20 percent for the service-connected neck and shoulder nerve 
damage of the left upper extremity (minor) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 5201, 5301, 8510 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose the veteran underwent a 
C1-2 laminectomy for removal of a cystic mass in August 1994.  
Following the surgery, he noted instability and pain in the 
left shoulder.  He was seen by a private neurologist in 
December 1994.  The examiner reported that the veteran had 
suffered some denervation of his trapezius, levator scapulae 
and rhomboid muscles on the left.  It was likely some nerve 
branches were injured during the surgery.  Reinnervation had 
taken place and over the next few months, the veteran would 
possibly experience a small amount of further recovery but 
would be left with a permanent deficit, not much different 
from what he was currently experiencing.

The veteran received a VA general examination in June 1995.  
He was somewhat weakened in the "right" shoulder area.  On 
examination, there was some minor wasting over the trapezius 
and rhomboid muscles.  There was a scar over the posterior 
cervical spine area.  The general medical examination was 
interpreted as nondiagnostic.

The veteran underwent a VA examination for diseases/injury to 
the spinal cord in June 1995  it was noted that he was left 
with some weakness in the left shoulder abduction and some 
weakness of left shoulder girdle motion.  There was evidence 
of chronic denervation in the trapezius, rhomboid and levator 
scapulae.  He was felt to have an element of left shoulder 
instability.  

The veteran had continued complaints of weakness of the left 
shoulder girdle.  On neurological evaluation, there was 
decreased trapezius bulk which was noted by scalloping of the 
shoulder, and there was depression on the medial aspect of 
the left scapula.  There was some mild decreased deltoid bulk 
on the left.  He had some slight weakness of deltoid motion 
on the left.  He had some weakness (4/5 strength of the left 
rhomboids).  He was able to shrug his shoulders.  However, 
the trapezius bulk appeared to be somewhat less on the left 
side.  He had difficulty lifting the left shoulder to the 90 
degree level when asked to abduct the shoulder.  The 
remainder of the neurological evaluation was normal.  

The clinical impression was that there was evidence on EMG 
and clinical history which was consistent with nerve damage 
to the trapezius, levator scapulae and rhomboid muscles on 
the left that was suggestive of nerve branch damage at the 
approximate C3 through C4 levels, presumably secondary to the 
operative course from his C1-2 levels surgery.  The operative 
field appeared to have given him a large posterior cervical 
surgical scar on the neck.        

The veteran had a VA peripheral nerves examination in 
September 1998.  The clinical file was reviewed.  The 
examiner noted that after the initial surgery, the veteran 
had significant problems with atrophy of the trapezius and 
deltoid muscle of the left shoulder which had obviously been 
restored.  The left shoulder showed forward elevation of 170 
degrees and abduction to 120 degrees.  External rotation was 
85 degrees and internal rotation was 85 degrees.  There was a 
four and one half inch surgical scar of the cervical spine.  
There was no fixed deformity and no posture abnormality.  
Forward flexion of the cervical spine was to 25 degrees and 
backward extension was to 35 degrees.  Lateral flexion was 25 
degrees bilaterally.  Rotation was to 40 degrees bilaterally.  
There was some discomfort with all movements of the cervical 
spine.  Neurologically, the triceps, biceps, and brachial 
were all +2/4 with equal and symmetric bilaterally.  There 
was no sensory or motor loss of the left upper extremity.  

The veteran was as right handed.  His right arm strength was 
51.5 kilograms and his left arm strength was 44 kilograms.  
The diagnosis was that there was no significant evidence of 
nerve damage secondary to the veteran's cervical or shoulder 
residuals.  X-rays of the cervical spine and left shoulder 
were normal.  With regard to nerve damage to the neck and 
left shoulder, the examiner stated that the veteran had no 
significant residuals evident at this time as a result of 
removal of the C-1 and C-2 cyst. 

The veteran underwent a VA joint examination in September 
1998.  The clinical file was reviewed.  He stated he 
underwent physical therapy for several months.  At this time, 
he was a full time student.  The only thing that bothered him 
concerning his neck was when he was sitting for prolonged 
periods of time and having to hold his head down reading; he 
would develop discomfort in the neck.  He took aspirin or 
Tylenol, but as a rule was on no medication.  He claimed 
constant discomfort in the left shoulder, which on a scale of 
1 to 10 was 2.  It was worse if he tried to use it, or when 
studying with his neck flexed forward, he had an occasional 
flare into the shoulder.  At that time, the pain would be a 5 
on a scale of 1 to 10.  The impression was residuals of 
cervical laminectomy for cyst, with radiculopathy to the left 
shoulder, the left upper extremity with no significant 
residual at this time.
   
Legal Analysis.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
an opportunity for a personal hearing.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

Requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record  and to explain 
the reasons and bases for its conclusion.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson, 12 Vet. App. 
at 126.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  See Fenderson. 

The Board is of the opinion that the statement of the case 
and subsequent supplemental statements of the case indicated 
that all the evidence of record at the time of the rating 
decision was considered in assigning the original disability 
ratings for the veteran's service-connected disabilities.  
The RO did not limit its consideration to only the recent 
medical evidence of record and has assigned compensable 
ratings as of April 1995, the date of discharge.  Therefore, 
it did not violate the principle of Fenderson. 

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issues on appeal to 
properly reflect his disagreement with the disability 
evaluations assigned to his service-connected disabilities

Neck and Shoulder Nerve Damage, with Residual Neuropathy of 
the Left Upper Extremity (minor).

The veteran's neck and shoulder nerve damage, with residual 
neuropathy of the minor left upper extremity has been 
evaluated under Diagnostic Code 8510.  Under Diagnostic Code 
8510, mild incomplete paralysis of the upper radicular group 
of nerves, is rated 20 percent disabling.  Moderate 
incomplete paralysis of such nerves on the minor side is 
rated 30 percent disabling.  Severe incomplete paralysis of 
the upper radicular group on the minor side is rated 40 
percent disabling.

In addition the left shoulder disability may be evaluated on 
the basis of limitation of motion.  Diagnostic Code 5201 
provides for a 30 percent rating for the minor extremity with 
limitation of motion of the arm to 25 degrees from the side.  
A 20 percent rating is granted when motion is midway between 
the side and shoulder level or at the shoulder level.

38 C.F.R. § 4.70, Plate I shows that normal shoulder forward 
flexion is from 0 degrees to 180 degrees.  Normal shoulder 
abduction is from 0 degrees to 180 degrees.  Normal external 
rotation is from 0 degrees to 90 degrees.

Also, the left shoulder disability may be evaluated on the 
basis of muscle damage.  Under Diagnostic Code 5301, (which 
involves the intrinsic muscles of the shoulder girdle; 
trapezius; levator scapulae; serratus magnus), a 10 percent 
evaluation is assigned for moderate injury to Muscle Group I.  
A 20 percent evaluation is assigned for a moderately severe 
injury to the minor extremity.  A 30 percent rating is 
assigned for severe injury to the minor extremity (function: 
upward rotation of the scapula; elevation of the arm above 
the shoulder level).  

VA examinations in 1995 showed deformity in the form of 
scalloping of the shoulder and depression on the medial 
aspect of the scapula due to decreased trapezius bulk.  The 
veteran also had mildly decreased deltoid bulk and mild 
weakness involving the deltoid and rhomboid muscle groups.  
As a result, abduction of the shoulder was only to shoulder 
level, and with difficulty.  In the Board's judgment, these 
findings more nearly approximate the criteria for moderate 
incomplete paralysis of the upper radicular group of nerves.  
Accordingly, a 30 percent rating is warranted under 
Diagnostic Code 8510.

When the veteran underwent VA examinations in September 1998, 
some improvement in the neurologic disability was shown.  He 
was able to abduct the arm above shoulder level.  There was 
no deformity.  There was slight weakness of the left 
extremity, but, significantly, no significant sensory loss, 
motor loss or other residuals of the cervical laminectomy 
were present.  Accordingly, from September 1998, the veteran 
did not meet the criteria for a rating greater than the 
currently assigned 20 percent under any of the aforementioned 
diagnostic codes.   

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's cervical spine and 
left shoulder disabilities.  There is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these disorders that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The record discloses that the veteran 
is currently a full time student.

ORDER

Prior to September 1998, an increased rating for shoulder 
nerve damage of the left upper extremity is granted, 
consistent with the criteria that govern the payment of 
monetary benefits.

From September 1998, an increased rating for shoulder nerve 
damage of the left upper extremity is denied.


REMAND

By rating action in April 2000, the RO granted a separate 10 
percent rating for the cervical spine disorder based on 
limitation of motion of the cervical spine.  The veteran was 
informed of the rating decision, and of his appellate rights, 
by letter later that month.  Although the veteran had not 
submitted a notice of disagreement with this decision, the 
issue was included in a supplemental statement of the case in 
April 2000.  There is precise sequence of events that trigger 
the issuance of a statement of the case.  38 C.F.R. § 20. 200 
(2000).  This sequence was not followed in this case.  
However, the Board finds that the representative's statement 
of August 2000 will service as a notice of disagreement on 
the issue of an increased rating for the cervical spine 
disorder based on limitation of motion.

In such cases, there is authority that the appellate process 
has commenced and that the veteran is entitled to a statement 
of the case on the issue.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue on the merits under the 
aforementioned guidance, the issue is to be remanded to the 
RO for additional action.  Accordingly, the issue of 
entitlement to an increased rating for limitation of motion 
of the cervical spine, on appeal from the original grant of 
benefits, is REMANDED to the RO for the following actions:

The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the notice of 
disagreement, and as appropriate, issue a 
Statement of the Case on the issue of 
entitlement to an increased rating for 
limitation of motion of the cervical 
spine, on appeal from the original grant 
of benefits. With the promulgation of the 
Statement of the Case, the RO should 
inform the appellant that to complete the 
appellate process he should complete a 
timely substantive appeal and forward it 
to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



